        Case 1:20-cv-01984-YK-EB Document 9 Filed 12/16/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PEOV KEO,                                 :
     Petitioner                           :
                                          :              No. 1:20-cv-01984
             v.                           :
                                          :              (Judge Kane)
WARDEN CLAIR DOLL,                        :
    Respondent                            :

                                       ORDER

      AND NOW, on this 16th day of December 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is GRANTED to the extent Petitioner seeks an individualized
         bond hearing before an immigration judge, pursuant to Guerrero-Sanchez v. Warden
         York County Prison, 905 F.3d 208 (3d Cir. 2018), to review his continued detention
         pursuant to 8 U.S.C. § 1231(a);

      2. Petitioner shall be afforded an individualized bond hearing before an immigration
         judge within twenty-one (21) days of the date of this Order; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
